Citation Nr: 1342747	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) of the RO in August 2008.  A transcript of the hearing is associated with the claims file.

When this case was before the Board in December 2011, it was decided in part and remanded in part.  While the case was in remand status, the issue of entitlement to service connection for posttraumatic stress disorder was resolved by a November 2012 rating decision granting service connection for the disability.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the Veteran's claim for service connection for a right knee disability.  

In the December 2011 remand, the Board directed the originating agency to afford the Veteran a VA examination to determine the etiology of any right knee disability present during the period of the claim.  Thereafter, the Veteran was afforded a VA examination in January 2012.  The examiner stated that the Veteran reported having no history of any right knee problem in service or until 1990.  The examiner did not report a current diagnosis of any right knee disorder or provide an opinion concerning the etiology of any current right knee disorder.  

The foregoing VA examination report appears to be in conflict with other evidence of record.  In her claim for service connection for right knee disability, the Veteran reported that her right knee disability began in August 1978.  In her substantive appeal and at the hearing before a Decision Review Officer, the Veteran attributed her right knee disability to multiple falls during basic training.  Moreover, when she sought VA treatment in July 2006, she reported a history of injuring her right knee in service, and a private medical record dated in October 2007 notes the physician's assessment that the Veteran's bilateral knee disability is the result of her military service.  Moreover, the private treatment records show that osteoarthritis of the right knee was found on an X-ray study in June 2007.

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all right knee disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right knee disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should be requested to provide an opinion with respect to each right knee disorder present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disorder began during service or is otherwise etiologically related to the Veteran's military service.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

